      Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 1 of 11 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOSE BALDEMAR ESCUDERO,        )
on behalf of himself and other similarly
                               )
situated individuals,          )
                               )                     Case No.
                               )
                 Plaintiff,    )                     Judge
                               )
v.                             )                     Magistrate Judge
                               )
ACRES GROUP, and JAMES SCHWANTZ)
Individually,                  )
                               )                     JURY DEMAND
                 Defendants.   )
                               )



                               CLASS ACTION COMPLAINT

       Plaintiff Jose Baldemar Escudero, on behalf of himself and other similarly situated

individuals, known and unknown, by their attorneys, against Acres Group, and James Schwantz,

individually (“Defendants”) states as follows:

                                    I.     NATURE OF THE CASE

       1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”), and the Illinois

Wage Payment and Collection Act, 820 ILCS 115/1 et seq. (“IWPCA”) for Defendants’ failure

to pay Plaintiff and other similarly situated employees overtime wages for all time worked in

excess of forty (40) hours in a workweek in violation of the FLSA and IMWL, and failure to pay

the agreed rate of pay as final compensation under the IWPCA.

                              II.        JURISDICTION AND VENUE


                                                 1
      Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 2 of 11 PageID #:1




        1.       This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C.

§1331, arising under 29 U.S.C. §216(b).            This Court has supplemental jurisdiction over

Plaintiffs’ state law claims pursuant to 28 U.S.C. §1367.

        2.       Venue is proper in this judicial district because Defendants’ place of business is

located within this judicial district and the events giving rise to Plaintiffs’ claims occurred in this

judicial district.

                                            III.    PARTIES

Plaintiff

        3.       Plaintiff Jose Baldemar Escudero has consented to sue pursuant to the collective

action procedures of the FLSA. See Ex. A, attached.

        4.       At all relevant times, Plaintiff was Defendants’ “employee” as defined by the

FLSA, 29 U.S.C. §201 et seq., and IMWL, 820 ILCS 105/1 et seq.

Defendants

        5.       Within the relevant time period, Defendant Acres Group:

                 a. has been a corporation organized under the laws of the State of Illinois;

                 b. has its office and place of business at 545 Christopher Pines, Barrington, IL

                     60010;

                 c. has conducted business in Illinois and within this judicial district;

                 d. has been an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29 U.S.C.

                     §203(r)(1), and is an enterprise engaged in commerce, within the meaning of

                     Section 3(s)(1)(A);

                 e. has had two (2) or more employees who have handled goods that moved in

                     interstate commerce; and

                                                   2
     Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 3 of 11 PageID #:1




              f. was Plaintiff's “employer” as that term is defined by the FLSA, 29 U.S.C.

                  §203(d) and IMWL, 820 ILCS 105/3(c).

       6.     Within the relevant time period, Defendant James Schwantz:

              a. has been a principal of a corporation organized under the laws of the State of

                  Illinois;

              b. has worked at its principal place of business at 545 Christopher Pines,

                  Barrington, IL 60010 within this judicial district;

              c. has conducted business in Illinois and within this judicial district;

              d. has been the owner or president of Acres Group;

              e. has had two (2) or more employees who have handled goods that moved in

                  interstate commerce; and

              f. was Plaintiff’s “employer” as that term is defined by the FLSA, 29 U.S.C.

                  §203(d) and IMWL, 820 ILCS 105/3(c).

                               IV.    FACTUAL BACKGROUND

       7.     Defendant Acres Group, is a corporation specializing in landscape maintenance,

landscape installation, custom design build projects, and snow removal.

       8.     Defendant James Schwantz, is the owner and president of Acres Group.

       9.     Plaintiff, Jose Baldemar Escudero, worked as a foreman and landscaper for Acres

Group doing landscaping work, trimming, cutting, and overseeing a crew of three people.

       10.    Plaintiff worked for Defendants from 1992 to June 22, 2018.

       11.    Plaintiff was paid $14.00 per hour in the years 2015 and 2016.

       12.    Plaintiff was paid $14.75 per hour in 2017.

       13.    Plaintiff was paid $15.25 per hour in 2018.

                                                3
      Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 4 of 11 PageID #:1




       14.     For at least the past three years, Plaintiff was directed to work and did work over

forty (40) hours in individual workweeks.

       15.     Defendants did not compensate Plaintiff and similarly situated employees for all

the time Plaintiffs and other employees actually spent doing preparatory and post work.

       16.     Plaintiff would arrive each morning at or about 6:00am and begin preparing for

the workday.

       17.     Plaintiff was instructed by Defendants not to clock in until 6:30am.

       18.     Plaintiff was instructed by Defendants to clock out at 3:00pm.

       19.     Despite the time Plaintiff and similarly situated employees arrived and began

working, they were typically paid starting at 6:30am regardless of any preparatory work that they

did prior to 6:30am.

       20.     Despite the work that Plaintiff and similarly situated employees performed after

3:00pm, they were often only paid until 3pm.

       21.     Defendants did not compensate Plaintiff and similarly situated employees for all

the time Plaintiffs and other employees actually spent doing preparatory and post work.

       22.     Since Plaintiff was directed to work over forty (40) hours in individual

workweeks and was not paid for preparatory work and post work, most or all of the

uncompensated work done by Plaintiff and others similarly situated should have been paid at the

time-and-a-half overtime rate required by law and by the parties' agreement.



                               V. CLASS ACTION ALLEGATIONS

       23.     Plaintiff intends to seek certification of this case both as a collective action as to

the federal claims and as a class action pursuant to Fed. R. Civ. P. (Rule) 23 for their state law

                                                  4
     Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 5 of 11 PageID #:1




claims for Illinois-mandated overtime wages (Counts II and III) arising under the IMWL and

IWPCA.

       24.      The IMWL class pertaining to Count II that Plaintiff seeks to represent is defined

as: All individuals employed by Acres Group and James Schwantz and classified as non-

exempted from overtime provisions of the FLSA and IMWL and who worked in excess of forty

(40) hours in any individual workweeks for the period of December 2015 through the date of

judgment.

       25.      The IWPCA class pertaining to Count III that Plaintiff seeks to represent is

defined as: All individuals employed by Acres Group and James Schwantz and classified as non-

exempted from overtime provisions of the FLSA and IMWL and who performed unpaid

preparatory work and post work at the employer’s facility for the period of December 2008

through the date of judgment.

       26. Counts II and III are brought pursuant to Rule 23 (a) and (b) because:

             a. The class is so numerous that joinder of all members is impracticable:

             b. While the precise number of Class Members has not been determined at this time,

                Plaintiff is informed and believes that Defendant has employed hundreds of

                individuals in Illinois during the IMWL and IWPCA Class Periods;

             c. There are questions of fact or law common to the class, which common questions

                predominate over any questions affecting only individual members. These

                common questions of law and fact include, without limitation:

                i.      Whether Defendants misclassified Plaintiff and the Class as exempt from

                        the overtime provisions of the IMWL and IWPCA.



                                                 5
      Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 6 of 11 PageID #:1




                ii.     Whether Defendants failed to pay Plaintiff and the Class overtime wages

                        for all time worked over forty (40) hours in individual workweeks during

                        the IMWL and IWPCA Class Period.

             d. Plaintiff will fairly and adequately represent and protect the interests of the Class

                members. Plaintiff’s Counsel is competent and experienced in litigating

                employment class actions;

             e. The class representative and the members of the class have been equally affected

                by Defendants’ failure to pay Illinois overtime wages;

             f. The class representative, class members and Defendants have a commonality of

                interest in the subject matter and remedies sought and the class representative is

                able to fairly and adequately represent the interest of the class. If individual

                actions were required to be brought by each member of the class injured or

                affected, the result would be a multiplicity of actions creating a hardship on the

                class members, Defendant, and the Court.

       27.      Therefore, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit.

                                            COUNT I
                  Violation of the Fair Labor Standards Act- Overtime Wages
                                 Section 216(b) Collective Action


       28.      Plaintiff incorporates and re-alleges paragraphs 1 through 27 of this Complaint, as

though set forth herein.

       29.      The matters set forth in this Count arise from Defendants’ violation of the

overtime provisions of the FLSA.


                                                   6
      Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 7 of 11 PageID #:1




       30.     In the three years prior to the filing of this complaint, Defendants suffered or

permitted Plaintiff to work, and Plaintiff did in fact work, in excess of forty (40) hours in

individual workweeks during his employment with Defendants.

       31.     In the three years prior to the filing of this complaint, Defendants likewise

suffered or permitted other similarly situated employees to perform work for Defendants in

excess of forty (40) hours in individual workweeks.

       32.     Plaintiff and other similarly situated employees were not exempt from the

overtime wage provisions of the FLSA.

       33.     Plaintiff and other similarly situated employees were entitled to be compensated

at the rate of one-and-a-half times their regular rate for all time worked in excess of forty (40)

hours in individual workweeks.

       34.     Defendants violated the FLSA by failing to compensate Plaintiff and other

similarly situated employees’ overtime wages for all time worked in excess of forty (40) hours in

individual workweeks.

       35.     Plaintiff and other similarly situated employees are entitled to recover unpaid

overtime wages for up to three (3) years prior to Plaintiff filing his complaint because

Defendants’ violation was willful.

       WHEREFORE, Plaintiff and similarly situated employees pray for a judgment against

Defendants as follows:

               A. That the Court determine that this action may be maintained as a collective
                  action pursuant to Section 216(b) of the FLSA and direct that notice be sent
                  out in English and Spanish at the earliest possible date;

               B. A judgment in the amount of unpaid overtime wages for all the time Plaintiff
                  and similarly situated employees worked in excess of forty (40) hours in
                  individual workweeks for Defendants;

                                                  7
      Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 8 of 11 PageID #:1




               C. Liquidated damages in the amount equal to the unpaid wages;

               D. That the Court declare Defendants violated the FLSA;

               E. That the Court enjoin Defendants from continuing to violate the FLSA;

               F. Reasonable attorneys’ fees and costs of this action as provided by the FLSA;
                  and

               G. Such other further relief this Court deems appropriate and just.

                                          COUNT II
               Violation of the Illinois Minimum Wage Law- Overtime Wages
                                          Class Action

       36.     Plaintiff incorporates and re-alleges paragraphs 1 through 35 of this Complaint, as

though set forth herein.

       37.     The matters set forth in this Count arise from Defendants’ violation of the

overtime wage provision of the IMWL.

       38.     In the three years prior to the filing of this complaint, Defendants suffered or

permitted Plaintiff to work, and Plaintiff did in fact work, in excess of forty (40) hours in

individual workweeks during their employment with Defendants.

       39.     In the three years prior to the filing of this complaint, Defendants suffered or

permitted other similarly situated employees to work, and other similarly situated employees did

in fact work, in excess of forty (40) hours in individual workweeks during their employment with

Defendants.

       40.     Plaintiff and other similarly situated employees were not exempt from the

overtime wage provisions of the IMWL.

       41.     Plaintiff and other similarly situated employees were entitled to be compensated

at the rate of one-and-a-half times their regular rate for all time worked in excess of forty (40)

hours in individual workweeks.
                                                  8
      Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 9 of 11 PageID #:1




       42.     Defendants violated the IMWL by failing to compensate Plaintiff and similarly

situated employees for all time worked in excess of forty (40) hours in individual workweeks.

       WHEREFORE, Plaintiff and similarly situated employees pray for a judgment against

Defendants as follows:

                   A. That the Court determines that this action may be certified as a class
                      action pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

                   B. A judgment in the amount of unpaid overtime wages for all the time
                      Plaintiff and similarly situated employees worked in excess of forty (40)
                      hours in individual workweeks for Defendants;

                   C. Statutory damages pursuant to the formula set forth in 820 ILCS
                      105/12(a);

                   D. That the Court declare the Defendants violated the IMWL;

                   E. That the Court enjoin the Defendants from continuing to violate the
                      IMWL;

                   F. Reasonable attorneys’ fees and costs of this action as provided by the
                      IMWL; and

                   G. Such other further relief this Court deems appropriate and just.


                                       COUNT III
 Violation of the Illinois Wage Payment and Collection Act- Failure to pay the agreed rate
                                       Class Action

       43.     Plaintiff incorporates and re-allege paragraphs 1 through 42 of this Complaint, as

though set forth herein.

       44.     The matters set forth in this Count arise from Defendants’ violation of the

IWPCA.

       45.     In the ten years prior to the filing of this complaint, Defendants suffered or

permitted Plaintiff to work, and Plaintiff did in fact work, in excess of forty (40) hours in

individual workweeks during his employment with Defendant.
                                                  9
     Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 10 of 11 PageID #:1




       46.     In the ten years prior to the filing of this complaint, Defendants suffered or

permitted other similarly situated employees to work, and other similarly situated employees did

in fact work, in excess of forty (40) hours in individual workweeks during their employment with

Defendants.

       47.     Plaintiff and other similarly situated employees were entitled by their agreement

with Defendants to be compensated at the rate of one-and-a-half times their regular rate for all

time worked in excess of forty (40) hours in individual workweeks.

       48.     Defendants violated the IWPCA by failing to compensate Plaintiff and similarly

situated employees for all time worked in excess of forty (40) hours in individual workweeks.

       WHEREFORE, Plaintiff and similarly situated employees pray for a judgment against

Defendants as follows:

                   A. That the Court determines that this action may be certified as a class
                      action pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

                   B. A judgment in the amount of unpaid wages for all the time Plaintiff and
                      similarly situated employees worked in excess of forty (40) hours in
                      individual workweeks for Defendants;

                   C. Statutory damages pursuant to the formula set forth in 820 ILCS
                      115/14(a);

                   D. That the Court declare the Defendants violated the IWPCA;

                   E. That the Court enjoin the Defendants from continuing to violate the
                      IWPCA;

                   F. Reasonable attorneys’ fees and costs of this action as provided by the
                      IWPCA; and

                   G. Such other further relief this Court deems appropriate and just.

Dated January __, 2019

                                                      Respectfully Submitted,

                                                10
Case: 1:19-cv-00454 Document #: 1 Filed: 01/22/19 Page 11 of 11 PageID #:1




                                        /s/ Michael P. Persoon
                                        Michael P. Persoon

                                        Despres, Schwartz & Geoghegan Ltd.
                                        77 W. Washington St., Suite 711
                                        Chicago, IL 60602
                                        mschorsch@dsgchicago.com
                                        (312) 372-2511

                                        /s/ Alexandira Santistevan
                                        Alexandria Santistevan

                                        FARMWORKER & LANDSCAPER
                                        ADVOCACY PROJECT
                                        33 N. LaSalle Street, Suite 900
                                        Chicago, IL, 60602
                                        litigation@flapillinois.org
                                        (312) 784-3541

                                        Attorneys for Plaintiff, and all other
                                        Plaintiffs similarly situated, known or
                                        unknown.




                                   11
